Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to application filed on November 21, 2021 in which claim 1-20 are presented for examination.
					Status of claims
2.	Claims 1-20 are pending, of which claims 1 and 16 are in independent form. 

Allowable Subject Matter
3.	Claim 6, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten a) in independent form and b) to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: exhibition operation is configured to select at least a file  in claims 1, 13 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation 1-20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



					Claim Rejections - 35 USC § 112


4.         The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Appropriate correction is required.
         Claim 1, the sentences recites “a preview of controlling control” seems to be ambiguous in definition. It is not clear from specification or in figures as to how to display controlling of a control. Appropriate correction is requested.
For the prosecution on merits, examiner assumes “a preview of controlling control”” as “a preview of control”. 
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 8, 5, 11-12 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Kato et al. (US PG Pub 2018/0167377)published on June 14, 2018 in view TSE (US PG Pub 2015/00331604) Published on November 19, 2015.

	As per claim1, 13 and 20, Kato teaches A method for operating an interactive white board, comprising: 
receiving a file exhibition operation that occurs on a whiteboard application interface (fig 9A-B Para[0088] user selects the read button the whiteboard, as taught by Kato), 
	wherein the file exhibition operation is configured to select at least a file, and open the file on the whiteboard application interface(fig 9b and 8a Para[0088] e.g. selection and opening of a file in whiteboard, as taught by Kato); 
	opening a file exhibition window, displaying, in the file exhibition window, the file selected according to the file exhibition operation, and placing the file exhibition window on the whiteboard application interface(fig 8a-b and 9a-b displays file in whiteboard, as taught by Kato), 
	wherein the file exhibition window is a display area on the whiteboard application interface(fig 8a-b and 9a-b displays file in whiteboard, as taught by Kato), and an area of the file exhibition window is less than that of the whiteboard application interface(fig 8a-b and 9a-b displays file in whiteboard and size of the file smaller than the whiteboard, as taught by Kato), 
	wherein the file exhibition window is a control displayed on top of a display element of the whiteboard application interface(fig 8A-C, 9-10 display control button of the file displays on the whiteboard, as taught by Kato), and a content displayed in the file exhibition window comprises file preview data and a preview controlling control(fig 8A-C, 9-10 display control button of the file displays on the whiteboard, as taught by Kato), the file preview data is correspondingly generated according to the file selected by the file exhibition operation(fig 8A-C and 9B file displayed based on selection of the file, as taught by Kato) and a file type of the file selected by the file exhibition operation(Para[0088] file is displayed corresponding to selection, as taught by Kato), and the preview controlling control corresponds to the file type of the file selected by the file exhibition operation(Para[0085-0088] file and control button corresponding to the file displayed on the whiteboard;
	Kato does not explicitly teach receiving a writing operation that occurs on the whiteboard application interface; and according to the writing operation, generating a writing trajectory on the whiteboard application interface.
	On the other hand, TSE teaches receiving a writing operation that occurs on the whiteboard application interface(fig 7A shows Writing gesture on a whiteboard, as taught by Kato); and according to the writing operation, generating a writing trajectory on the whiteboard application interface receiving a writing operation that occurs on the whiteboard application interface; and according to the writing operation, generating a writing trajectory on the whiteboard application interface(fig 2 shows user making writing gesture on a whiteboard, as taught by TSE)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kato invention with the teaching of TSE because doing so would result in increased efficiency by allowing the user easily making input.

	As per claim 5, the combination of Kato and TSE teaches wherein after opening the file exhibition window, displaying, in the file exhibition window, the file selected according to the file exhibition operation, and placing the file exhibition window on the whiteboard application interface, the method further comprises: receiving a display adjustment operation that occurs on the whiteboard application interface, changing a display position of a display element whose display level on the whiteboard application interface is lower than that of the file exhibition window, and maintaining the display position of the file exhibition window (fig 4 Para[0019-0020], as taught by TSE).

	As per claim 8, the combination of Kato and TSE teaches wherein after opening the file exhibition window, displaying, in the file exhibition window, the file selected according to the file exhibition operation, and placing the file exhibition window on the whiteboard application interface, the method further comprises: 
receiving a moving operation that occurs in the file exhibition window, and following to move the display position of the file exhibition window, wherein when a boundary of the file exhibition window moves outside a preset boundary of the whiteboard application interface, after the moving operation is finished, the file exhibition window is restored to be displayed on the whiteboard application interface(fig 3-5Para[0019-0020], as taught by TSE).

	As per claim 11, the combination of Kato and TSE teaches wherein after opening the file exhibition window, displaying, in the file exhibition window, the file selected according to the file exhibition operation, and placing the file exhibition window on the whiteboard application interface, the method further comprises: receiving a window saving operation when saving a whiteboard file, and saving the file preview data to the whiteboard file(Para[0085-0086], as taught by Kato).

	As per claim 12, the combination of Kato and TSE teaches wherein the method further comprises: receiving a maximization operation for the file exhibition window, maximizing the display of the file exhibited in the file exhibition window, and executing an annotation operation on the file displayed in maximization, wherein the file displayed in maximization covers the whiteboard application interface(Para[0022-0024], as taught by TSE).

	As per claim 14, the combination of Kato and TSE teaches wherein adding a file exhibition window on the whiteboard application interface further comprises: when there are no file exhibition windows on the whiteboard application interface currently, adding a top layer to the whiteboard application interface(fig 8A-C, 9-10 display control button of the file displays on the whiteboard, as taught by Kato), and drawing a file exhibition window on the top layer(fig 8A-C, 9-10, as taught by Kato); and when there is a file exhibition window on the whiteboard application interface currently, drawing a newly added file exhibition window on the top layer(fig 3-4, as taught by TSE).

	As per claim 15, the combination of Kato and TSE teaches wherein the writing trajectory is displayed on an original layer, and touch events of the original layer and the top layer are isolated from each other(fig 3-4, as taught by TSE).

5.	Claims 2 and 9 are rejected under 35 U.S.C 103 as being unpatentable over Kato et al. (US PG Pub 2018/0167377)published on June 14, 2018 in view TSE (US PG Pub 2015/00331604) Published on November 19, 2015 in further view of Back (US PG Pub 2008/0184115) published on July 31, 2008.

	As per claim 2, the combination of Kato and TSE does not teach wherein when the file type is a document file, the preview controlling control comprises a page turning control, and wherein when the file exhibition window exhibits a document file, the method further comprises: receiving a touch click operation on the page turning control, and changing a currently displayed page of the document file in the file exhibition window(fig3A Para[0018].
	On the other hand, Back teaches wherein when the file type is a document file, the preview controlling control comprises a page turning control(fig 6 shows page forward and rewind button, as taught by Back), and wherein when the file exhibition window exhibits a document file(fig 6 displays a file, as taught by Back), the method further comprises: receiving a touch click operation on the page turning control, and changing a currently displayed page of the document file in the file exhibition window(fig 6 Para[0050] page forward or backward corresponding to the input on the button, as taught by Back).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kato and TSE invention with the teaching of Back because doing so would result in increased efficiency by allowing the user easily viewing multiple information by scrolling through the page.

	As per claim 9, the combination of Kato and TSE teaches herein after opening the file exhibition window, displaying, in the file exhibition window, the file selected according to the file exhibition operation, and placing the file exhibition window on the whiteboard application interface(fig 8-9, as taught by Kato), the method further comprises: receiving a zoom operation that occurs in the file exhibition window, and following the zoom operation to change a display size of the file exhibition window(fig 13, as taught by Back).	

5.	Claims 3-4 and 10-11 are rejected under 35 U.S.C 103 as being unpatentable over Kato et al. (US PG Pub 2018/0167377) published on June 14, 2018 in view TSE (US PG Pub 2015/00331604) Published on November 19, 2015 in further view of Kumar (US PG Pub 2016/0110093) published on April 21, 2016.

	As per claim 3, the combination of Kato and TSE teaches wherein the preview controlling control comprises a screenshot control, and the method further comprises: receiving a touch click operation on the screenshot control(Para[0044], as taught by Kato), and displaying it in a preset area on the whiteboard application interface(fig 9D, as taught by Kato).
The combination of Kato and TSE does not explicitly teach taking a screenshot of a screen currently displayed in the file exhibition window,
	On the other hand, Kumar teaches taking a screenshot of a screen currently displayed in the file exhibition window(Para[0065] discloses taking screen shot of the display, as taught by Kumar),
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kato and TSE invention with the teaching of Kumar because doing so would result in increased efficiency by allowing the user easily taking a snap shot for later use.

	As per claim 4, the combination of Kato, TSE and Kumar teaches wherein when the file selected by the file exhibition operation is a document file, the file preview data is picture data generated by taking screenshots of the document file in page order(Para[0065][0079], as taught by Kumar), and 
wherein when the file selected by the file exhibition operation is a webpage file, the file preview data is a webpage page obtained by accessing an original webpage of the webpage file(Para[0065][0079], as taught by Kumar).

	As per claim 10, the combination of Kato, Kumar and TSE teaches wherein after opening the file exhibition window, displaying, in the file exhibition window, the file selected according to the file exhibition operation, and placing the file exhibition window on the whiteboard application interface, the method further comprises: 
in response to a window activation operation that occurs in the file exhibition window, the file exhibition window enters a selected state, the file exhibition window in the selected state is covered with a mask layer, and all of the preview controlling controls enter a disabled state(Para[0120-1023], as taught by Kumar); and after the file exhibition window enters the selected state, only the following operations on the file exhibition window are supported: zooming, moving, or deleting(fig 4, as taught by TSE).
	
	As per claim 11, the combination of Kato and TSE teaches wherein after opening the file exhibition window, displaying, in the file exhibition window, the file selected according to the file exhibition operation, and placing the file exhibition window on the whiteboard application interface, the method further comprises: receiving a window saving operation when saving a whiteboard file, and saving the file preview data to the whiteboard file(Para[0085-0086], as taught by Kato).

5.	Claims 7 is rejected under 35 U.S.C 103 as being unpatentable over Kato et al. (US PG Pub 2018/0167377)published on June 14, 2018 in view TSE (US PG Pub 2015/00331604) Published on November 19, 2015 in further view of Rossi (US PG Pub 2006/0154227) published on July 13, 2006.

	As per claim 7, the combination of Kato and TSE does not teach wherein after opening the file exhibition window, displaying, in the file exhibition window, the file selected according to the file exhibition operation, and placing the file exhibition window on the whiteboard application interface, the method further comprises: receiving a page addition operation that occurs on the whiteboard application interface, adding a new blank page to the whiteboard application interface and keeping the file exhibition window displayed on the blank page, and covering an existing page with the blank page for display.
	On the other hand, Rossi teaches wherein after opening the file exhibition window, displaying, in the file exhibition window, the file selected according to the file exhibition operation, and placing the file exhibition window on the whiteboard application interface, the method further comprises: receiving a page addition operation that occurs on the whiteboard application interface, adding a new blank page to the whiteboard application interface and keeping the file exhibition window displayed on the blank page, and covering an existing page with the blank page for display(fig 13 Para[0038-0039], as taught by Rossi).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kato and TSE invention with the teaching of Rossi because doing so would result in increased efficiency by allowing the user easily creating new lesson.  
						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175            
Friday, August 26, 2022